Citation Nr: 1626266	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a chest wall injury.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral foot disorder.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Navy and Navy Reserve and had active duty from April 1989 to January 1995 and from July 2004 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran provided testimony during a videoconference hearing.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for residuals of a chest wall injury, and bilateral knee and foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed August 2005 rating decision is the most recent final denial for a bilateral knee disorder and an unappealed October 2008 rating decision is the most recent final denial for a bilateral foot disorder.

2.  Evidence has been received since the August 2005 and October 2008 rating decisions that is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claims for service connection, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision declining the reopening of the claim for service connection for a right knee disorder and denying service connection for a left knee is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015). 
 
2.  The October 2008 rating decision declining reopening the claim for service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015).

3.  As new and material evidence has been received, the requirements to reopen the claims for service connection for bilateral knee and foot disorders have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Since the Board finds new and material evidence has been received to reopen the claims for a de novo review, any error related to VA's duties to notify and assist with regard to this specific aspect of the matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 510, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

II. Legal Criteria and Analysis

The claim for service connection for a right knee disorder was initially denied in June 1995 and October 1996 rating decisions, and the petition to reopen the claim was denied in an August 2005, which also denied original claims for service connection for a left knee disorder and bilateral foot disorder.  A subsequent claim for service connection for a bilateral foot disorder was denied in October 2008.

The Veteran was notified of these denials.  An appeal was not received from the Veteran and he submitted no additional evidence within a year of these decisions.  Therefore, these decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  Since the August 2005 rating decision is the most recent final denial for the claimed bilateral knee disabilities and the October 2008 rating decision is the most recent final denial for the claimed bilateral foot disability, new and material evidence must have been received since the date this decision was issued.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015). 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

The bilateral knee disabilities were denied on the basis there was no evidence of current disabilities.  The bilateral foot disability was denied on the basis there was no evidence of a foot problem during service.  

With regard to the knees, evidence added to the record since August 2005 contains diagnoses of internal derangement of the left knee, marked chondromalacia, and meniscus tear, and bilateral femorotibial osteoarthrosis.  See page 6 of Medical Treatment Record - Non-Government received September 17, 2009, page 1 of Medical Treatment Record - Non-Government Facility received October 10, 2010, pages 4 and 5 of Medical Treatment Record - Non-Government received October 19, 2010, and VA Examination received January 31, 2013.  

Regarding his feet, the Veteran testified that he was treated during annual training for his Reserve service shortly after he experienced an injury to his knees and chest in April 2010.  See pages 13 and 20 of Hearing Testimony.

Although no diagnosis is offered, an April 2010 record dated 2 days after he was seen for injury to his chest and knees shows he complained of bilateral foot pain that had been present for 7 days.  The clinician noted that his feet were bright red in appearance and that his arches were flat.  See pages 1 to 16 of Medical Treatment record received August 5, 2010.

This evidence is neither cumulative nor redundant since it provides evidence of a current diagnosis for his bilateral knee disorders and evidence of an in-service bilateral foot disorder.  As noted, there was previously no evidence of this nature when the claims were denied in August 2005 and October 2008.  Thus, the evidence addresses unestablished facts necessary to substantiate the claims and satisfies the low threshold needed to reopen the previously denied claims.

Accordingly, the claims for service connection for bilateral knee and foot disorders are reopened.


ORDER

The petition to reopen the claim for service connection for a bilateral knee disorder is granted.

The petition to reopen the claim for service connection for a bilateral foot disorder is granted.







REMAND

Although there is sufficient evidence to reopen the claims for service connection, additional development is needed before the Board can decide the claims on de novo review.

The Veteran has reported having additional injuries to his knee during his Reserve service.  The service treatment records obtained only cover his periods of active duty; there are no records from his Reserve service.  These additional records must be obtained.

The Veteran also testified that there should be a line of duty report concerning an April 2010 fall that resulted in injury to his knees and left chest.  This report should also be obtained.

Since the Veteran has reported injuries during his Reserve service, his periods of active duty for training and inactive duty for training from April 2005 through his retirement in 2010 should be obtained.

The Veteran should also be afforded VA examinations to ascertain the etiology of the claimed disabilities.  Regarding his chest, he reported an in-service injury and testified to having ongoing chest pain.  As he has never been afforded an examination, one must be scheduled.

The Veteran had a VA examination in January 2013 regarding his bilateral foot and knee disorders that produced negative opinions.  However,, there is also a private medical opinion that links the Veteran's left knee disorder to service.  In light of the conflicting opinions and the additional development that may contain additional pertinent records, another examination should be conducted.

	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all sources, both VA and private, of his treatment for the claimed disabilities since September 2010.  After obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence.

2.  Obtain and associate service treatment records for the Veteran's Reserve service from 1995 to 2010.

3.  Using appropriate sources, obtain a copy of the Veteran's line of duty report associated with an April 2010 injury to his knees and chest.

4.  Using the Veteran's personnel records and any other resources available, compile a list of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from April 1995 to August 2010.  This list must be given to the VA examiner in conjunction with his or her file review.
 
5.  Then arrange for a VA examination to determine the likely etiology of the Veteran's bilateral knee and foot disorders.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 


a) The examiner must address the following regarding all diagnoses of the feet and knees, to include those that may have resolved during the pendency of the appeal:

* Did the Veteran's knee disorder at least as likely as not (50 percent probability or greater) have it onset during service or is it otherwise related to service?  The examiner is asked to address each knee separately.

* Did the Veteran's bilateral foot disorder at least as likely as not have its onset during service or is it otherwise related to service?

b) In rendering these opinions, the examiner should consider the lay statements from the Veteran.  

c) All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.
 
6.  Also arrange for a VA examination to determine the likely etiology of the Veteran's residuals of a chest wall injury.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on the current examination and review of the file, the clinician must address the following:

a) Identify any disorder to the left chest rib area that presently exists or that has existed during the pendency of the appeal.

b) If a diagnosis is made, then opine whether it is at least as likely as not (50 percent probability or greater) had it onset during a period of ACDUTRA or INACDUTRA.

c) All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

7.  After completing the above and any other necessary development, readjudicate the remaining claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


